DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III (claims 16 and newly added claims 18-24; species of Caucasian subject and variants rs55821405, rs199786966, rs779010935, rs115156902, and rs80358202 in the reply filed on April 20, 2022 is acknowledged. Applicant cancelled claims to the non-elected groups I and II, therefore only claims 16 and 18-24 are pending.
Claims 19, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.
Claims 16, 18, 20, 23 and 24 are under consideration with respect to the elected species.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on October 28, 2019 and August 26, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 20, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims

Claims 16, 18, 20, 23 and 24 are broadly drawn to a method of developing a treatment regimen for the treatment of KC (keratoconus) in a subject, the method comprising detecting two or more genetic variants in a sample from a subject, wherein the two or more genetic variants are selected from the group in FIG. 1, and wherein the presence of two or more genetic variants is indicative of the need for a KC treatment regimen in the subject.  However, as will be further discussed, there is no support in the specification and prior art for the in vivo methods, only for ex vivo or in vitro methods.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
	Working Examples
	The specification has a description of a pilot study of 219 cases and 60 controls, with the following racial breakdown: Caucasian group consisted of a total of 104 cases plus 38 controls; the East Asian group consisted of a total of 75 cases plus 20 controls; the Hispanic group consisted of a total of 18 cases plus 1 control; the African-American group consisted of a total of 18 cases; and the South Asian group consisted of totaling 5 cases and 1 control. Cheek swab samples were obtained and genomic DNA was sequenced by whole exome sequencing and nucleic acid variants were obtained from sequencing data.
With respect to ethnicity of the subjects, Applicant stated the following ([00192] and [00194]):
“[0192] To predict the ethnicity of KC samples where ethnicity is not mentioned in the clinical record provided by the clinic, a simple multinomial logistic regression model was built using the 1000 Genomes data filtered as above. In this model, 1000 Genomes super populations were the outcome and the first 20 principal components were predictors. The best principal components predicting the super populations were selected using forward-backward stepwise regression analysis and the Bayesian information criterion (BIC). This model achieved an area under the curve (AUC) of 0.987 (95% CI: 0.982-0.992) through receiver operating characteristics (ROC) analysis. This model was then used to predict the ethnicity of all 1000 Genomes and KC samples and plotted their respective prediction values. In all but one case, the predicted ethnicity of the KC sample matched the assumed ethnicity based on origin of shipment of the sample. All modeling was performed using R.”
“[0194] The heterogeneity of the WES data and the establishment of ethnic subgroups: The study cohort consisted of 5 ethnic groups: Caucasians, East Asians, Hispanics, African Americans and South Asians. Given the ethnic diversity of this study, and in light of the known variations in the incidence and prevalence of KC across ethnic groups, how ethnicity might influence the genetic profile of the study group was determined. A PCA bi-plot was used to graph the entire KC cohort against 1000 Genomes Phase 3 VCF data; the sample cohort was segregated into sub-groups based on population variant patterns that occur naturally.”
	Applicant identified 1117 variants within 259 genes across the whole genome, with variants defined as missense SNPs, insertions or deletions.
	Applicant did not show that any of the 1117 variants or any combination of two or more of these variants can be used to diagnose KC or develop treatment regimen for any subject with KC based on analysis of any type of sample from the subject.
	Guidance in the Specification

	The specification provides no evidence that the disclosed variants are useful in diagnosing KC or determining treatment for a subject with KC in a sample of isolated cells, whole blood, serum, plasma, urine, saliva, sweat, fecal matter, or tears. Applicant did not show that the differences in the number and type of SNPs are due to “ethnicity”. Further, a thorough review of the prior art fails to show any enabled teachings of diagnosis of KC or determination of KC treatment based on any number or combination of SNPs.
The unpredictability of the art and the state of the prior art
	The first issue relates to the “ethnicity” of the subjects. Applicant did not define this term. As can be seen from the references cited below, “ethnicity” is not a term which describes biological characteristics of an individual. Ford et al. (Health Services Research, vol. 40, pp. 1658-1675, 2005) stated the following (page 1662, last two paragraphs; page 1663, first and second paragraph):
	“Many researchers have recently argued that the terms “race” and “ethnicity” should not be used synonymously (Sheldon and Parker 1992; Hahn and Stroup 1994; McKenney and Bennett 1994; Senior and Bhopal 1994; Warren et al. 1994). Writings on this issue have suggested that one's race and/or ethnicity should be treated as an affiliation rather than a genetic predisposition, and individuals should be extended the respect of being allowed to specify the affiliation(s) of their choosing, in a way that suits them (Bhopal, Rankin, and Bennett 2000).
Race, as it is used in health-related research, consists of personal identity and group identity facets as well as the more familiar biological indicators. Ethnicity, in contrast, is most commonly used as an entirely social–political construct, referring to the sharing of a common culture, including shared origin, shared psychological characteristics and attitudes, shared language, religion, and cultural traditions (Sheldon and Parker 1992; Chaturedi and McKeigue 1994; LaVeist 1994; Senior and Bhopal 1994; Beutler et al. 1996; Freeman 1998). Thus, ethnicity refers to cultural identification, which is fluid and may change over time. For example, Sillitoe and White (1992) report that while in the early 1980s individuals in Britain responded with no comment to an item assessing their ethnicity as West Indian, in more recent years, Britons of this background have successfully lobbied for the term “black British” to be used instead. The reason for this change is that many “West Indians” now currently residing in Britain are Britain-born.
The concept of ethnicity has evolved to its current conceptualization as being a construct separate from a person's race, although in many cases the two co-occur. This growing recognition has led to the realization that each of the racial groups of Asian American, African or black American, American Indian or Native American, and Caucasian or white American includes a series of ethnic groups. For example, persons of Hispanic ethnicity include white, black, and Asian races (phenotypes), while persons of sub-Saharan African ethnicity(ies) are almost exclusively of black race (phenotype) and persons of Pacific Island ethnicity are almost exclusively of Asian race (phenotype). This raises a critical point: boundaries of ethnicity are not precise, and may be fluid across geopolitical boundaries. This is true not only at the international level, but at the intranational level as well. As a result, the term “ethnicity” is not always understood by study participants, even across adjacent local communities, and likely requires further interpretation in a relevant local context.”
Mersha et al. (Human Genomics, vol. 14:37, pp. 1-5, 2020) stated the following: (page 2, first paragraph):
“Ethnicity refers to shared culture, language, physical attributes, and religion. While race and ethnicity overlap, race calls on phenotypic attributes (skin tone and facial features almost exclusively) more so than ethnicity. Figure 2 displays relationships between concepts of race, ethnicity, and genetic ancestry which itself is defined according to biological inheritance of DNA and is traced through the genome-based line of decent. As used in the modern world, both race and ethnicity remain social constructs; neither term delineates genetic or biological categories [5].”
Figure 2 of Mersha et al. is reproduced below:

    PNG
    media_image1.png
    324
    755
    media_image1.png
    Greyscale

Applicant used the 1000 genomes database to determine “ethnicity” of some of the study subjects. However, the 1000 genomes database was obtained from individuals selected from 26 different areas of the world, as can be seen from Fig. 2 of “A global reference for human genetic variation” (Nature, vol. 526, pp. 68-74 and supplemental pp. 1-13, 2015). The reference uses the term “ancestry” rather than “race” or “ethnicity” to describe the populations. 
Therefore “ethnicity” is not a clearly defined variable in the data. Further, it is not clear how a person of ordinary skill in the art trying to practice the method would determine what is the “ethnicity” of a subject. Would the practitioner rely on the self-reported ethnicity or use other criteria? Regarding the use of race or ethnicity in medical research, Winker (J. Law, Medicine &Ethics, vol. 34, pp. 520-525, 2006) stated the following (page 520, second paragraph and page 521, second paragraph):
“…In medical research, whether a given variable should be measured and analyzed should depend on its importance to the outcome, its ability to help explain variation in the outcome, and the plausibility of the assumption that it may be linked in some way to the outcome. While in many cases race does not meet these criteria, race or ethnicity have been treated as explanatory variables for so long that the question of whether race is truly relevant has been lost. When race is used as a variable, however, the task of researchers and medical editors is to ensure that the assessment of relevance is as accurate as possible, the criteria for categorizing race are described precisely, and the limitations of race as an explanatory variable are recognized….”
“Scientific research must be reported accurately to allow interpretation and replication. However, the terms used to describe race and ethnicity often have been inaccurate and inappropriate. The terms "Latino/ Hispanic,3 "Asian, and "white" or "Caucasian's have all been criticized for inaccuracy and ambiguity. The problem is compounded when observers such as researchers or clinicians classify individuals by race based on skin color and appearances, but even self-classification disparities with raises issues.6 In some areas of the United States, fully one-quarter of individuals checked more than one box indicating race/ethnicity in the 2000 census.7 In addition, translating descriptions of race/ethnicity from the be native language in which a survey was administered , can lead to additional measurement error.8”
With respect to treatment based on race and ethnicity, Winker stated the following (page 522, second paragraph):
“…Genetic factors associated with drug metabolism can enhance or reduce a drug’s effectiveness or adverse effects. In some cases, some of these genetic tendencies may be associated with a particular race. However, when race is used as a proxy for what presumably is a genetic marker for susceptibility to a given drug’s effects, some members of the population who may benefit from the drug will be excluded from treatment and some members of the population targeted for the drug will not benefit.17 A statistical difference in drug response between different racial or ethnic groups should be the starting point for genetic studies, not the final conclusion resulting in different drug indications by race.”
Regarding the five SNPs that Applicant selected for examination, rs55821405 is a missense variant in the COL11A1 gene (dbSNP database, downloaded from www.ncbi.nlm.nih.gov/snp/?term=rs55821405 on 5/11/22), rs199786966, rs779010935 and rs115156902 are missense variants of the COL8A2 gene (dbSNP database, downloaded from www.ncbi.nlm.nih.gov/snp/?term=rs199786966 on 5/13/22; downloaded from www.ncbi.nlm.nih.gov/snp/?term=rs779010935 on 5/11/22; and downloaded from www.ncbi.nlm.nih.gov/snp/?term=rs115156902 on 5/11/22, respectively), and rs80358202 is a missense variant of the GJA8 gene (dbSNP database, downloaded from www.ncbi.nlm.nih.gov/snp/?term=rs80358202 on 5/11/22).
Of the three genes, association of mutations in COL8A2 gene with keratoconus was examined by Aldave et al. (Cornea, vol. 26, pp. 963-965, 2007), who concluded that none of the mutations were associated with keratoconus (page 964, fourth and fifth paragraph; page 965, first and second paragraph).
 Karolak et al. (Mol. Genet. Genomics, vol. 292, pp. 251-269, 2017; cited in the IDS) teach that pathogenic features of the KC can be observed in different layers of the cornea (page 251, last paragraph; page 252, first paragraph; Fig. 1). A large number of genes were associated with KC through linkage disequilibrium studies (Table 1), however, no causative gene (or set of genes) was found. Genomic association studies (GWAS) indicated that SNPs in several genes were associated with KC (page 258, paragraphs 3-7; page 260; page 261, first paragraph; Table 2). None of these SNPs are in COL8A, COL11A or GJA8 genes. With regard to the whole exome sequencing (WES) studies of KC variants, Karolak et al. stated (page 264, fifth paragraph):
“WES studies are restricted to determining the variants in protein-coding sequences, which constitute approximately only 1% of the whole human genome. Thus, many potentially important variants localized in the remaining parts of the genome would be missed. Other limitations of WES include both technical and post-sequencing issues. Some difficulties may result from insufficient sequencing coverage or inappropriate algorithms used for variant calling and annotation, especially in case of variants from multi-allelic sites. Despite the expanded databases and sophisticated workflows for data processing, both the narrowing of a large amount of initial data to a manageable number of variants and the filtering of candidate variants without a loss of possible causative ones are still challenging. While trio analysis (patient and both parents are included) in search of de novo mutations is quite simple, looking for hereditable mutations in large families with a complex disease, such as KTCN, could be problematic and requires additional Sanger-segregation analyses. Despite these limitations, WES is a promising tool to study genetic causes of many disorders. The increasing interest in new molecular techniques and easier access to the necessary equipment leads us to believe that this approach will be more frequently implemented in KTCN research in the near future.”
As pointed out by Gordon-Shaag et al. (BioMed Research Int., vol. 2015, article ID 795738, pp. 1-19; cited in the IDS), there is a large number of risk factors for KC, including environmental factors, atopy, allergies, sun exposure, and socioeconomic factors such as age, geographic location, parental education, ethnic differences and family history (pages 4-8). Gordon-Shaag et al. stated (page 4, third paragraph):
“…it is commonly accepted that the etiology of KC is multifactorial combining environmental and genetic factors [1, 101-103]. Moreover, it seems that an environmental factor may be essential to act as a trigger of the condition in genetically predisposed individuals. Environmental factors, which have been recognized, are eye rubbing, atopy, and UV exposure, although the relative contribution of all these factors is currently unknown [6]….”
In conclusion, the research up to date indicates that KC is a multifactorial disease with perhaps a genetic component, but no clear association of any gene of gene variation has been found to date which would allow diagnosis or treatment decision in KC.
Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply this method to provide treatment decisions for subjects with KC. A statistically significant population of KC subjects would need to be genotypes for hundreds of the claimed SNPs in all possible sample types. Further, large groups of subjects with the same “ethnicity” would need to be compared to determine if they shared the same biological traits in order to determine treatment regiments based on ethnicity. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the etiology of KC depends on environmental, socioeconomic and genetic factors to un unspecified degree, the factor of unpredictability weighs heavily in favor of undue experimentation.  Further, the prior art and the specification provides insufficient guidance to overcome the art recognized problems in the use of “ethnicity” as a variable in medical research. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 16, 18, 20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claims 16, 18, 20, 23 and 24 are indefinite in claim 16. Claim 16 is indefinite because the claim recites a set of variants with reference to Fig. 1. As stated by MPEP 2173.05(s):
2173.05(s)    Reference to Figures or Tables [R-08.2012]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
	B) Claim 20 is indefinite because the claim recites a set of variants with reference to Fig. 3. As stated by MPEP 2173.05(s):
2173.05(s)    Reference to Figures or Tables [R-08.2012]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
	C) Claims 23 and 24 are indefinite over the recitation of “amplifying a nucleotide molecule”. Usually “nucleotide” refers to a single component of a nucleic acid molecule, therefore it is not clear how a single nucleotide can be amplified.
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
11.	Claims 16, 18, 20, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite a method of developing a treatment regimen for treating KC in a subject by detecting two or more genetic variants in a sample from the subject and where the presence of two or more genetic variants in indicative of the need for treatment regimen. Therefore the claims are directed to a judicial exception of a naturally occurring correlation between the presence of two or more genetic variants and the treatment in KC subject. 
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” (MPEP 2106.III) flowchart is as follows:
I. Step 1: YES. The claims are directed to a method, which is a statutory category.
II. Step 2A: YES, since the claims are directed to a natural phenomenon, i.e., a correlation between the presence of two or more genetic variants in a KC subject and the need for treatment.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exceptions (see below).
Claims 16, 18, 20, 23 and 24 do not require isolation of DNA (or RNA) from the samples or any specific method of detecting genetic variants, except for claim 18 which requires sequencing. The step of detecting genetic variants is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Detecting genetic variants merely instructs a practitioner to use any detection technique for such purpose. 
	
The next question to ask is whether the claims include an inventive concept, which amounts to “significantly more” and therefore make the claims patent-eligible under 35 U.S.C. 101. As stated in MPEP 2106.05 IA:
“Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));
iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).”

Upon review of the above conditions, Applicant’s claims do not present any steps that amount to “significantly more” than the judicial exception, since detecting genetic variants in biological samples well-known, conventional and routine in the art. As stated by MPEP 2106.05(d) II:
“The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.”

This judicial exception is not integrated into a practical application because claims 16, 20, 23 and 24 do not require any specific method of detecting genetic variants. With respect to claim 18, detecting genetic variants by sequencing was well-known, routine and conventional in the art at the time of the invention, as evidenced by Applicant’s disclosure in paragraphs [0094]-[0108].
In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
12.	No references were found teaching or suggesting claims 16, 18, 20, 23 and 24, but they are rejected for reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 13, 2022